Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 23, 2014

                                            No. 04-14-00636-CV

                                             IN RE Rosa VIDA

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

    The second motion for extension of time filed by the real parties in interest is
GRANTED.    NO FURTHER EXTENSIONS WILL BE GRANTED ABSENT
EXTENUATING CIRCUMSTANCES.


           It is so ORDERED on October 23rd, 2014.                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 2012-CVT-000773-D3, styled Luis and Janeth Moreno, et al. v.
Mary Help of Christians School, Institute of the Daughters of Mary Help of Christians Salesian Sisters of St. John
Bosco, and Rosa Vida, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie
Palomo, presiding.